DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply to the June 3, 2021 Office Action, filed September 3, 2021 is acknowledged.
Any objection or rejection of record in the previous Office Action not addressed herein is withdrawn in light of Applicants’ arguments and/or amendments.

Claim Status
Applicant’s amendment filed September 3, 2021 has been entered.  Claims 2-20, 23-25, 28, 30-34, 48, and 53-134 are cancelled.  Claims 1, 21-22, 26-27, 29, 35-47, 49-52, and 135-139 are pending.  Claims 49 and 52 are withdrawn.  Claims 1, 21, 26-27, 29, 35, 39, 41-45, and 51-52 are amended.  Claims 135-139 are new.  Claims 1, 21-22, 26-27, 29, 35-47, 50-51, and 135-139 are currently under examination.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-48 and 50-51, drawn to an engineered SaCas9 protein in the reply filed on May 4, 2021 is acknowledged.
Claims 49, 52-59 and 117 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 4, 2021.
Examiner is withdrawing the Election of Species requirement for claims 10-12 and 13-45.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 

Specification - withdrawn
Objection to the disclosure is withdrawn in view of Applicant’s amendment to remove embedded hyperlink and/or other form of browser-executable code filed on September 3, 2021.

Claim Rejections - 35 USC § 101 - withdrawn
Rejection of claims 1-34 and 50-51 under 35 U.S.C. 101 because the claimed invention is directed to law of nature and natural phenomena without significantly more is withdrawn in view of Applicant’s amendment filed on September 3, 2021 to recite in independent claim 1 “[a]n engineered SaCas9 protein comprising at least one modification compared to a wild-type SaCas9 protein, wherein the modification comprises a mutation of at least one PAM-interacting residue, wherein the PAM-interacting residue is Y789, Y882, K886, N888, A889, L909, N985, N986, R991, E993, or R1015, and wherein the engineered SaCas9 protein is non-naturally occurring”.

Response to Arguments
Applicant’s arguments, see pages 9-11, section III, filed September 3, 2021, with respect to rejection of claims 1-34 and 50-51 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of June 3, 2021 has been withdrawn. 
Applicant amended claim 1 to recite specific mutations to be included in an engineered, non-naturally occurring SaCas9 protein.  The Office has not found in the prior art naturally 

Claim Rejections - 35 USC § 112 - withdrawn
Rejection of claims 2, 10, 12, and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are withdrawn in view of Applicant’s amendment to cancel claims 2, 10, and 12 and to amend claim 29 to depend from claim 27 to provide sufficient antecedent basis for the limitation “the binding groove”.

Claim Rejections - 35 USC § 102 - withdrawn
Rejection of claims 1-4, 6-7, 10, 14-16, 21-28, and 50 under 35 U.S.C. 102(a)(1) as being anticipated by Ran et al. 2015 (Nature, published April 9, 2015; as cited in the IDS filed on December 12, 2017) is withdrawn in view of Applicant’s amendment to recite “[a]n engineered SaCas9 protein comprising at least one modification compared to a wild-type SaCas9 protein, wherein the modification comprises a mutation of at least one PAM-interacting residue, wherein the PAM-interacting residue is Y789, Y882, K886, N888, A889, L909, N985, N986, R991, E993, or R1015, and wherein the engineered SaCas9 protein is non-naturally occurring”.

Claim Rejections - 35 USC § 102 – New rejection 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 21-22, 26-27, 29, 35-36, 39-41, 46, 50-51 and 139 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joung and Kleinstiver (US20170327806A1, published November 16, 2017, with priority to March 3, 2015).  This is a new rejection.
Regarding claims 1, 27, and 139, Joung and Kleinstiver teach engineered CRISPR-Cas9 nucleases with altered and improved PAM specificities and their use in genomic engineering, epigenomic engineering, and genome targeting (see abstract and para 0006).  Joung and Kleinstiver further teach engineered SaCas9 variants comprising a modification in at least one PAM-interacting residue (a binding groove), where the PAM-interacting residue is R1015 (see para 0010 and claim 1).
Regarding claim 21, 22, 26 and 29, Joung and Kleinstiver teach the engineered SaCas9 protein of claim 1 further comprising a modification or a mutation of one or more nuclease domains with an amino acid substitution selected the group consisting of N580A (in the HNH nuclease domain) and D10A (in the RuvC nuclease domain) (see para 0010 and claims 4-6).
Regarding claims 35, Joung and Kleinstiver teach isolated variant SaCas9 proteins fused to a heterologous functional domain (see para 0013 and claims 7).  
Regarding claim 36, Joung and Kleinstiver teach isolated variant SaCas9 proteins fused to a heterologous functional domain, where the functional domain is a transcription activation domain, a transcription repressor domain, or a nuclease domain (see paras 0013 and claims 8, 10, and 20)
Regarding claim 39, Joung and Kleinstiver teach that the transcription activation domain is from VP64 (see para 0013 and claim 9).  Joung and Kleinstiver further teach that the transcriptional repression domain is a KRAB domain or a SID domain (see para 0013 and 0084; claim 11).  Joung and Kleinstiver further teach Joung and Kleinstiver further teach that the nuclease domain is FokI (see para 0013, 0065, and 0088; claim 20).
Regarding claim 40, Joung and Kleinstiver teach demethylase activity, transcription activation activity, transcription repression activity, histone modification activity, nuclease activity, double-strand DNA cleavage activity and nucleic acid binding activity
 (see paras 0013, 0084, 0088 and claims 16-17 and 20).
Regarding claim 41, Joung and Kleinstiver teach dimeric FokI-dCas9 fusions (see para 0065). 
Regarding claims 46, Joung and Kleinstiver teach the isolated protein or fusion protein comprising one or more of a nuclear localization sequence (see para 0018).
Regarding claim 50, Joung and Kleinstiver teach purifying protein using standard techniques (see para 0100).
Regarding claim 51, Joung and Kleinstiver teach a system comprising engineered Cas9 variant proteins and a guide RNA having a region complementary to a selected portion a dsDNA molecule (see para 0020).

Claim Rejections - 35 USC § 103 - withdrawn
Rejection of claim 51 under 35 U.S.C. 103 as being unpatentable over Ran et al. 2015 (Nature, published April 9, 2015; as cited in the IDS filed on December 12, 2017), as applied to claims 1-4, 6-7, 10, 14-16, 21-28, and 50 is withdrawn in view of Applicant’s amendment filed on September 3, 2021.
Rejection of claims 30-33 and 46-47 under 35 U.S.C. 103 as being unpatentable over Ran et al. 2015 (Nature, published April 9, 2015; as cited in the IDS filed on December 12, et al. 2014 (Cell, published February 13, 2014; as cited in the IDS filed on December 12, 2017) is withdrawn in view of Applicant’s amendment filed on September 3, 2021.
Rejection of claims 12, 35-36, 39-40, 46, and 48 under 35 U.S.C. 103 as being unpatentable over Ran et al. 2015 (Nature, published April 9, 2015; as cited in the IDS filed on December 12, 2017), as applied to claims 1-4, 6-7, 10, 14-16, 21-28, and 50, in view of Guilinger et al. 2014 (Nature Biotechnology, published June 2014) is withdrawn in view of Applicant’s amendment filed on September 3, 2021.

Claim Rejections - 35 USC § 103 – New rejection 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 42 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joung and Kleinstiver (US20170327806A1, published November 16, 2017, with priority to March, 3, 2015) as applied to claims 1, 21-22, 26-27, 29, 35-36, 39-41, 46, 50-51 and 139 above, and further in view of Nishimasu et al. 2014 (Cell, published February 13, 2014; as cited in the IDS filed on December 12, 2017).
The teachings of Joung and Kleinstiver are applied to claims 47 as they were applied to claims 1, 21-22, 26-27, 29, 35-36, 39-41, 46, 50-51 and 139 under 35 U.S.C § 102 above.  Joung and Kleinstiver do not teach engineered SaCas9 proteins comprising a split in a RuvC domain or at least two nuclear localization signals.
Nishimasu et al.’s disclosure is directed to Streptococcus pyogenes Cas9, which can be targeted to specific genomic loci by single guide RNAs (sgRNAs).  Nishimasu et al. disclose the crystal structure of an engineered SpCas9 in complex with sgRNA and its target DNA and additional functional analysis of the target recognition and nuclease lobes of the endonuclease (see abstract).
Regarding claim 42, Nishimasu et al. teach engineered SpCas9 proteins comprising RuvC domains assembled from the three split RuvC motifs (RuvC I-III) and interfaces with the 
Regarding claim 47, Nishimasu et al. teach engineered SpCas9 proteins comprising at least two nuclear localization signals (see Supplemental Information Data S1 - Supplemental Sequences with NLS sequences underlined, p. 1-7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the engineered SaCas9 protein of Joung and Kleinstiver with the modifications described by Nishimasu et al.  Joung and Kleinstiver disclose improvements in engineered SpCas9 and SaCas9 variants including fusion proteins comprising one or more nuclear localization signals domains (see para 0064-0065 and 0018).  Nishimasu et al. identify modifications of SpCas9 in the PI domain that result in higher specificity and teach proteins comprising at least two nuclear localization signals (see p. 939, col. 1, paras 1 and 2 and Supplemental Information Data S1 - Supplemental Sequences with NLS sequences underlined, p. 1-7).  Nishimasu et al. further teach that SpCas9 proteins comprise RuvC domains that are assembled from three split RuvC motifs and interfaces with the PI domain to form a positively charged surface that interacts with the 3’ tail of the sgRNA (see p. 937, col. 2, para 3, and Figure 1E).  The ordinary artisan would have been motivated to modify Joung and Kleinstiver’s SaCas9 fusion protein in the split in RuvC domain to alter the specificity of the variant by altering the interaction with sgRNA, as taught in Nishimasu et al.  The ordinary artisan would have been motivated to modify Joung and Kleinstiver’s SaCas9 fusion protein by adding another NLS as taught in Nishimasu et al. in order to create a superior engineered SaCas9 protein for better efficiency and specificity of gene editing in mammalian cell types with decreased off-target activity.  The ordinary artisan would have had a reasonable expectation of success because both Joung and Kleinstiver and Nishimasu et al. are directed to characterizing the functional domains of Type II Cas9 for robust gene editing activity in mammalian cell types.  Thus, the claimed invention as a whole is prima facie obvious.
Double Patenting - withdrawn
Rejection of claims 1-3, 10, 14, 21-28, 46, 47, and 50-51 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 11, 15-20, 31, and 33-36 of U.S. Patent No. 10,711,285 is withdrawn in view of Applicant’s amendment to claim 1, as discussed above.
Rejection of claims 1, 10, 14, 21-28, 46, 47, and 50-51 on the ground of nonstatutory double patenting as being unpatentable over claims 21-26 of U.S. Patent No. 8,865,406 is withdrawn in view of Applicant’s amendment to claim 1, as discussed above.
Rejection of claims 1-5, 7, 10, 35-36, 39, 40, 46, 48, 50, and 51 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 12-28, and 30 of copending Application No. 17/002,262 (reference application) is withdrawn in view of Applicant’s amendment to claim 1, as discussed above.
Rejection of claims 1, 10, 21-28, 35, 39, 40, 46-48, 50, and 51 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 13-16 of copending Application No. 16/844,657 (reference application) is withdrawn in view of Applicant’s amendment to claim 1, as discussed above.

Double Patenting – New rejections 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 21-22, 26-27, 29, 35-36, 39-40, 46-47, 50-51, and 139 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 20-24 of U.S. Patent No. 9,752,132.  Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap in the claims.
. 

Claims 1, 21-22, 26-27, 29, 35-36, 39-40, 46-47, 50-51, and 139 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, 21, and 28-30  of U.S. Patent No. 10,526,591. Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap in the claims.
Claims 1-18, 21, and 28-30 of U.S. Patent No. 10,526,591 encompass an isolated SaCas9 variant comprising a mutation in the R1015 PAM-interacting residue, further comprising mutations E477, N580A, D10A, and H577A in the RuvC and HNH nuclease domains, fused to a heterologous functional domain with an optional intervening linker, with a heterologous .

Claims 1, 21-22, 26-27, 29, 35-36, 39-40, 46-47, 50-51, and 139 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 18-30 and 33-43 of U.S. Patent No. 10,202,589. Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap in the claims.
Claims 1-15, 18-30 and 33-43 of U.S. Patent No. 10,202,589 encompass an isolated nucleic acid and vector encoding an SaCas9 protein variant comprising a mutation in the R1015 PAM-interacting residue, further comprising mutations N580A, D10A, and H577A in the RuvC and HNH nuclease domains, fused to a heterologous functional domain with an optional intervening linker, with a heterologous functional domain that is the VP64 transcriptional activation domain, with a heterologous functional domain that is a transcriptional silencer or transcriptional repression domain, wherein the transcriptional repression domain is a Krueppel-associated box (KRAB) domain or mSin3A interaction domain (SID), with a heterologous .

Claims 1, 21-22, 26-27, 29, 35-36, 39-40, 46-47, 50-51, 135-137, and 139 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-21, and 24-32 of U.S. Patent No. 9,926,546. Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap in the claims.
Claims 1, 5-21, and 24-32 of U.S. Patent No. 9,926,546 encompass an isolated SaCas9 protein variant comprising a mutation in the Y789, K886, N888, A889, L909, N985, N986, R991, or R1015 PAM-interacting residues, further comprising mutations E477, N580A, D10A, and H577A in the RuvC and HNH nuclease domains, fused to a heterologous functional domain with an optional intervening linker, with a heterologous functional domain that is the VP64 transcriptional activation domain, with a heterologous functional domain that is a transcriptional silencer or transcriptional repression domain, wherein the transcriptional repression domain is a Krueppel-associated box (KRAB) domain or mSin3A interaction domain (SID), with a heterologous functional domain that modifies the methylation state of DNA or a histone subunit, one more NLSs, and a method for altering the genome of an isolated cell by contacting the cell with a system comprising an engineered SaCas9 protein and a CRISPR-Cas system RNA.  Claims 1, 21-22, 26-27, 29, 35-36, 39-40, 46-47, 50-51, 135-137, and 139 of the instant .

Allowable Subject Matter
Claims 37-38, 43-45, and 138 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636